Smith, Judge,
delivered the opinion of the court:
Fur plates made of kidskins, imported at the port of New York, were classified by the collector as manufactures of furs further advanced than dyeing or dressing and prepared for use as material. The goods were accordingly assessed for duty at 40 per centum ad valorem under that part of paragraph 1420 of the Tariff Act of 1922 which reads as follows:
1420. * * * manufactures of furs, excepting silver or black fox, further advanced than dressing and dyeing, prepared for use as material, joined, or sewed together, including plates, linings, and crosses, except plates and mats of dog and goat skins * * * 40 per centum ad valorem.
The importer protested that the plates of kidskins were goatsldn plates and that they were not subject to the operation of that part of paragraph 1420 under which they were classified and assessed for duty. The protest claimed among other things that the plates were either plates of goatskins dutiable at 10 per centum ad valorem under paragraph 1420 or nonenumerated manufactured articles dutiable at 20 per centum ad valorem under paragraph 1459. The parts of paragraph 1420 and paragraph 1459 upon which the protest was based read as follows:
1420. * * * plates and mats of dog and goat skins, 10 per centum ad valorem.
1459. That there shall be levied, collected, and paid * * * on all articles manufactured, in whole or in part, not specially provided for, a duty of 20 per centum ad valorem.
The Board of General Appraisers, now the United States Customs Court, held that the goods were dutiable at 10 per centum ad valorem as plates of goatskins and sustained the protest made by the importer on that ground. The Government thereupon filed a petition in *192which it prayed for a rehearing on the ground that the decision of the Board of General Appraisers was in conflict with other decisions rendered by that tribunal and upon the further ground that another case involving the same question was pending on appeal' to the United States Court of Customs Appeals. The Board of General Appraisers granted a rehearing.
On the rehearing the Government asked leave to submit further evidence, and was permitted to do so by the board.